Citation Nr: 0502758	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to September 
1960.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Providence, Rhode 
Island, Regional Office (RO).




FINDINGS OF FACT

1.  Chronic myelogenous leukemia was not shown in service, or 
for many years thereafter; and is not shown to be related to 
service.

2.  By regulation, leukemia is defined as a "radiogenic 
disease," a disorder that may be induced by ionizing 
radiation.

3.  There is no objective evidence that the veteran was 
exposed to ionizing radiation in service.  


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated by active service, nor may its incurrence or 
aggravation due to such exposure be presumed.  38 U.S.C.A. §§ 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102. 3.159, 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA, to include notice of what evidence and information are 
necessary to substantiate his claim, and notice of his and 
VA's obligation to obtain certain evidence, including VA's 
duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  Prior to entering the February 
2003 rating decision that process was initiated by the RO 
through its July 2002 letter to the veteran.  Based on the 
foregoing, the duties to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence have been fulfilled.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the evidence of record 
includes extracts from the histories of the veteran's ship, 
responses from several Naval records repositories, the 
appellant's service medical records, treatment records from 
health care providers he identified, and statements from the 
claimant.  There is no indication that any pertinent evidence 
was not received.  
The veteran was asked in July 2002 to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in an October 2002 letter, as well as in the April 
2003 statement of the case and the September 2004 
supplemental statement of the case what evidence had been 
received.  He was notified in the April 2003 statement of the 
case that he needed to submit all evidence in his possession.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Although part of the VCAA notice was out of sequence, the 
VCAA notice when provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (invalidating a regulatory provision, implementing 
the VCAA that required a response to VCAA in less than the 
statutory one-year period).  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

The veteran's service medical records do not show a diagnosis 
of chronic myelogenous leukemia.  

During a routine private physical examination in the late 
1997, the veteran was found to have an elevated white count.  
He had a bone marrow consistent with chronic myelogenous 
leukemia.  He was diagnosed with chronic myelogenous leukemia 
and started on Hydrea with Allopurinol.  

The veteran contends that his chronic myelogenous leukemia is 
due to exposure to ionizing radiation aboard the USS 
Talladega between June 1959 to September 1960.

In a February 2004 letter, the Department of Navy's Naval 
Historical Center provided the history of the USS Talladega 
which did not reveal any involvement by the ship with atomic 
test activities, or service in the area where atomic tests 
were conducted.

In a March 2004 letter, the National Archives and Records 
Administration (NARA), reported that an examination of the 
1959 deck log of the USS Talladega revealed that in 1959 the 
ship was not in the central or south Pacific regions where 
the United States and French nuclear testing took place.  It 
was reported that the 1960 deck log for USS Talladega was 
missing. 

The RO submitted all available statements from the veteran to 
the Defense Threat Reduction Agency (DTRA) in order to 
substantiate his claimed exposure to ionizing radiation.  
DTRA researched the veteran's duty assignments during the 
time periods in question, and provided documentation to 
support its finding that the veteran was not exposed to 
ionizing radiation in service.  38 C.F.R. § 3.311.  
Specifically, DTRA research revealed that the United States 
government conducted no oceanic test series during the 
veteran's service aboard USS Talladega.  The veteran's duty 
stations did not participate in atmospheric nuclear testing.  
A careful search of available dosimetry data revealed no 
record of radiation exposure for the veteran.

Further, the evidence does not include any record of the 
appellant being exposed while his ship allegedly transited 
through purported waters used by the French government to 
conduct nuclear tests.  

In an August 2004 letter, the Naval Dosimetry Center reported 
that it maintains a registry, dating to 1947, of all Navy and 
Marine Corps personnel who have had occupational exposure to 
ionizing radiation.  Notably, the veteran is not listed in 
the registry.

The veteran submitted several articles from the internet that 
discuss atmospheric nuclear tests; diseases associated with 
radiation exposure; and USS Talladega.  

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service if separation from the period of 
service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of leukemia if the disorder was manifested to a degree 
of 10 percent or more, within the first post service year.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed leukemia (other than chronic 
lymphocytic leukemia), it is presumed that the disease was 
incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed leukemia, then the 
veteran's claim is referred to the Under Secretary for 
Benefits who must determine, based on the extent of the 
exposure, whether there is a reasonable possibility that the 
disease was incurred in service.  38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude direct incurrence, service connection may 
be established based on medical evidence of a current disease 
etiologically related to inservice events.  Combee v. Brown, 
34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  The Board has 
carefully reviewed this appeal under all four of the legal 
theories by which service connection could be granted for the 
veteran's chronic myelogenous leukemia.  

As to the first, all of the evidence shows that chronic 
myelogenous leukemia first became manifest decades 
postservice.  There is no evidence that chronic myelogenous 
leukemia was manifested in service or within the first post 
service year, so service connection on a direct basis or a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 
3.309(a).  

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Recognized radiation-risk activities are: 
onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  The diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), include chronic myelogenous 
leukemia.  In this case, however, the veteran did not 
participate in service in a "radiation- risk activity" as 
that term is defined by applicable law.  Consequently, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  

As to the third method of establishing service connection, 
chronic myelogenous leukemia is a radiogenic diseases listed 
in 38 C.F.R. § 3.311.  In this regard, the regulation does 
not create a presumption for service connection; it merely 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of exposure to ionizing radiation, 
and that the evidence be of such character as to enable 
qualified personnel to prepare a dose estimate.  

In this case, the veteran's service medical records are 
devoid of evidence confirming exposure to ionizing radiation, 
so information requests were directed to the Nuclear Test 
Personnel Review Program, DTRA, Department of Navy- Naval 
Historical Center, and the Navy Environmental Health Center 
Detachment.  This development revealed no record confirming 
that the veteran was exposed to ionizing radiation inservice.  
Moreover, DTRA stated that there were no oceanic tests 
conducted during the period of the veteran's service aboard 
USS Talladega.  

Under 38 C.F.R. § 3.311, once all evidence of radiation 
exposure has been obtained, the claim will be referred to the 
VA Under Secretary for Benefits for preparation of a dose 
estimate.  In this case, the claim has not been referred to 
the Under Secretary because there is no objective evidence 
confirming that the veteran was exposed to ionizing radiation 
inservice.  Without such evidence, there is no basis for 
referral for preparation of a dose estimate.  (VA is not 
required to forward a claim to the Under Secretary for 
Benefits for review when the veteran has a "zero" dose 
estimate).  In the absence thereof, service connection cannot 
be granted pursuant to 38 C.F.R. § 3.311.

As to the fourth method of establishing service connection, 
the Combee approach, direct service connection can be 
established for a disorder claimed to be a result of exposure 
to ionizing radiation by "show[ing] that the disease or 
malady was incurred during or aggravated by service, a task 
which includes the difficult burden of tracing causation to a 
condition or event during service.  

In the absence of any confirmation that the veteran was 
exposed to ionizing radiation, it would be unreasonable for 
the Board to find that the evidence established that his 
chronic myelogenous leukemia was the result of such exposure.  

A review of the articles and other data offered concerning 
atmospheric testing and risk of resultant medical problems, 
provide a good historical perspective.  They do not, however, 
support the veteran's assertion that he himself was exposed 
to ionizing radiation during service.  

The Board has no doubt that the veteran is sincere in his 
belief that his leukemia is related to exposure to ionizing 
radiation in service.  It is well established that a 
layperson may not provide competent opinion as to the nature 
or etiology of his disease.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  While the record reflects that the 
veteran is a dentist, he does not claim, and the record does 
not show, that he has the medical expertise that would render 
competent his statements as to the relationship between his 
military service and chronic myelogenous leukemia.  In this 
case, the veteran's statements are considered lay evidence.  
The veteran's opinion alone cannot meet the burden imposed by 
38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and chronic myelogenous 
leukemia.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's chronic myelogenous leukemia is related to exposure 
to ionizing radiation during service on a direct basis or on 
any presumptive basis, including pursuant to the provisions 
of 38 C.F.R. § 3.311.  The evidence is not in equipoise, 
therefore provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a favorable 
result for the veteran.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for chronic myelogenous leukemia is 
denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


